MEMORANDUM**
Richard Olsen Steimer appeals from the district court’s denial of class certification and dismissal of his 42 U.S.C. § 1983 claim. Steimer argues that Nev. Rev.Stat. 233B.150 (2004), which permits the Nevada Supreme Court to hear appeals from state district courts, improperly amends Nev. Const, art. 6, § 6, which grants state district courts “final appellate jurisdiction” over appeals from administrative proceedings. Because Nev. Const, art. 16, § 1 provides that constitutional amendments must be “submitted] ... to the people,” Steimer contends that the Nevada Supreme Court, by exercising jurisdiction pursuant to Nev.Rev.Stat. 233B.150, deprived him of liberty and property interests protected under the federal Due Process Clause and infringed the federal voting rights of all Nevada voters.
The district court dismissed on the ground that it “lacked jurisdiction to overturn the Nevada Supreme Court ruling in [Dep’t of Motor Vehicles v. Bremer, 113 Nev. 805, 942 P.2d 145 (1997)] pursuant to *530the Rooker-Feldman doctrine.” We decline to affirm based on Rooker-Feldman. We affirm on the alternative ground that Steimer has failed to state a claim. The Nevada Supreme Court has rejected the interpretation of the Nevada constitution on which Steimer’s claims depend. In Bremer, the Nevada Supreme Court found that Nev.Rev.Stat. 233B.150 was consistent with art. 6, § 6 of the Nevada constitution. Id. at 151. Under the holding of Bremer, therefore, Nev.Rev.Stat. 233B.150 does not constitute an amendment to Art. 6, § 6. Because Steimer fails to state a claim, we also affirm the district court’s denial of class certification.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.